DETAILED ACTION
This office action is in response to amendments filed 03/15/2021. Claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-8 are allowed.
Regarding Claim 1, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “adding a coupling circuit after a boost transformer in the long-cable drive circuit of the permanent magnet motor comprising a rotor; coupling three high frequency detection signals with different frequencies into a power supply cable and three-phase windings of the motor through three coupling transformers in the coupling circuit respectively; obtaining high frequency voltage components on primary windings of the three coupling transformers by band pass filters; obtaining relations of three-phase inductances of the three-phase windings according to relations among effective values of the high frequency voltage components; obtaining position signals of the rotor with the relations of the three-phase inductances according to relationships between three-phase inductances and positions of the rotor, and finally realizing the position-sensorless control of the motor by a controller according to the obtained position signals.”
	Regarding Claims 2-8, depend on claim 1, therefore are allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nondahl et al. US 20160173018 A1 “SENSORLESS MOTOR DRIVE VECTOR CONTROL” teaches sensorless vector control is used to regulate the motor speed based on a speed feedback value computed according to voltage or current values associated with the motor drive using an observer having formulas and impedance parameters of the filter, the transformer, the motor cable and the motor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CORTEZ M COOK/Examiner, Art Unit 2846